UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2014 Item 1. Report to Stockholders. Muzinich & Co. Muzinich Credit Opportunities Fund ANNUAL REPORT December 31, 2014 Table of Contents A Message to our Shareholders 1 Sector Allocation 5 Historical Performance 6 Schedule of Investments 8 Statement of Assets and Liabilities 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 29 Expense Example 30 Approval of Investment Advisory Agreement 32 Trustees and Executive Officers 35 Additional Information 38 Privacy Notice 40 Muzinich Credit Opportunities Fund Dear Investors: Market In the first half of 2014, global fixed income, as represented by the Bank of America Merrill Lynch Global Corporate and High Yield Index (GI00), generated positive performance (6.75%) across the ratings spectrum with duration sensitive U.S. investment grade corporates outperforming global high yield and loans.The rally in fixed income (particularly duration sensitive fixed income) was primarily a function of sovereign outperformance.The decline in Treasury rates particularly defied Wall Street forecasts of higher rates in 2014.The trend in Europe was the same.Yields moved lower in the run-up to the European Central Bank’s (“ECB”) June meeting. In a distinct shift from the first half of the year, however, corporate credit markets faced some challenges in the third quarter, more notably in the U.S. than in Europe.Risk off sentiment and unsupportive market technicals led to July and September downdrafts which particularly affected U.S. high yield. The fourth quarter saw a continuation of challenging volatility that, in the end, seems to dominate the market’s sentiment about 2014.December alone, for example, saw a return in the first half of the month that would have been among the U.S. high yield market’s ten worst returns of all time, while the second half of the month saw a rally that by itself would have qualified as one of the ten best high yield monthly returns of all time.Put together, the rally was insufficient to overcome the downdraft as U.S. high yield finished the quarter down (-1.05%, represented by the Bank of America Merrill Lynch U.S. Cash Pay High Yield Constrained Index) and European high yield faced a more narrow range of returns and finished the quarter in positive territory (0.71%, represented by the Bank of America Merrill Lynch Euro High Yield Constrained Index), as the performance of the bonds contained in the GI00 demonstrated with the quarterly return (0.99%).Both U.S. and European investment grade credit performed well over the quarter, delivering nearly identical, positive returns as investors bought quality.Duration risk proved in favor as investors became more convinced that central banks would not hurry to raise interest rates any time soon. The second key trend strongly impacting high yield during the fourth quarter was a steep decline in the price of oil.Like interest rate trends, falling oil prices had an outsized impact on U.S. high yield—where the market has a significant number of oil and gas exploration, production, service, and pipeline companies—and emerging market debt, particularly in countries which are heavily dependent on oil for their earnings and foreign exchange reserves.In Russia, falling oil prices further exacerbated strains already introduced by sanctions imposed due to tensions in Ukraine. 1 Muzinich Credit Opportunities Fund Performance In 2014, The Muzinich Credit Opportunities Fund (“the Fund”) gained 3.17% net of fees and expenses while the primary benchmark, GI00, returned 6.75%. Since inception from January 3, 2013 the Fund has gained an annualized return of 5.68% net of fees and expenses while the benchmark has returned a more modest 4.10% annualized. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-MUZINICH (1-855-689-4642). The Fund imposes a 1% redemption fee on shares held for less than 90 days.Performance does not reflect the redemption fee.If reflected, the total return would be reduced. Through much of 2014, performance continued to lag the benchmark primarily because of our more conservative, shorter duration positioning, particularly concentrated in very short duration U.S. holdings.This trend was exacerbated in the second half of the year by a general underperformance of the U.S. vs. other global markets.The Fund’s emerging market exposure also lagged the index.On a positive note, the Fund outperformed the benchmark in both November and December in the energy sector. During the last quarter of the year, we repositioned the Fund from longer duration high yield bonds, reinvesting the proceeds in higher quality investment grade bonds as well as some higher quality, short duration high yield bonds.We shifted the portfolio toward industries we deem more conservative, as well as to more investment grade rated bonds we think may act as a natural hedge during times of credit spread volatility which we expect could continue intermittently in the foreseeable future. By year end, we were managing the Fund fairly conservatively within the mandate, in an attempt to minimize risk and provide attractive, relatively stable levels of income by adding yield over time. There is a heavy bias to the U.S. (92%), as the recovery is more advanced than it is in Europe, with allocations across high-quality U.S. high yield, investment grade, and Treasuries.We are looking forward in early 2015 to putting money to work in select new issues we believe will be attractive.Our 3% European allocation consists of high quality corporates as we position for Euro Quantitative Easing (“QE”). At year end, we had only a 5% allocation to emerging markets, where some economies are more 2 Muzinich Credit Opportunities Fund sensitive to ongoing geopolitical tensions. The portfolio is well positioned to add credit risk when the environment stabilizes. We suspect Q4 2014 U.S. earnings releases could provide reason to invest in some sectors as investors look for signs of continued growth and the benefits of lower oil prices. Outlook High yield corporate credit offers investors a relatively generous yield in today’s exceptionally low yield environment.Fundamentals of higher quality high yield remain largely solid, and refinancing risk is low. We believe that current valuations, particularly in the U.S., offer a promising foundation for 2015 returns.Nevertheless, we expect to see continued volatility in the U.S., primarily due to factors exogenous to the markets.Central bank statements—both at home and abroad—geopolitical events, currency valuations, and oil prices will clearly be among the larger macroeconomic issues that influence investor sentiment, shape risk appetite, and drive short-term capital reallocation.The 2015 buying of European government bonds by the ECB is expected to dampen European financial market volatility by making investors more confident when reaching down the credit spectrum.Although corporate bonds themselves will not be purchased, the purchase of sovereign bonds as well as asset-backed securities and covered bonds is generally expected to be positive for European corporate credit as the asset class may benefit from a technical bid.We have nevertheless designed the portfolio to take greater advantage of our longer-term positive perspective on U.S. market fundamentals and valuations. Sincerely, Michael L. McEachern Portfolio Manager Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets. Derivatives involve risks 3 Muzinich Credit Opportunities Fund different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the prospectus. Floating rate loans may not be fully collateralized and therefore may decline significantly in value.The Fund will bear its share of the fees and expenses of investments in underlying funds or ETFs.Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs.Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The Fund will endeavor to limit price fluctuations caused by the changing relative value of currencies in which the Fund invests, but hedging involves costs and there can be no guarantee that the Fund will be perfectly hedged or that the hedging will work as anticipated. Must be preceded or accompanied by a prospectus. Duration is a measure of the expected life of a fixed income security that is used to determine the sensitivity of a security’s price to changes in interest rates. Bond ratings are grades given to bonds that indicate their credit quality as determined by a private independent rating service.The firm evaluates a bond issuer’s financial strength, or its ability to pay a bond’s principal and interest in a timely fashion.Ratings are expressed as letters ranging from ‘AAA’ which is the highest grade to ‘D,’ which is the lowest grade.In limited situations when the rating agency has not issued a formal rating, the Advisor will classify the security as non-rated. The Bank of America Merrill Lynch Global Corporate & High Yield Index (GI00) is an unmanaged index tracking the performance of fixed-rate investment grade and below investment grade corporate debt publicly issued in the major domestic and eurobond markets.Qualifying currencies include AUD, CAD, EUR, JPY, GBP, and USD. Qualifying issues must meet minimum size requirements denominated in the currency of issue, and must have a remaining term of at least one year to maturity. The Bank of America Merrill Lynch U.S. Cash Pay High Yield Constrained Index contains all securities in The BofA Merrill Lynch U.S. Cash Pay High Yield Index but caps issuer exposure at 2%.Index constituents are capitalization-weighted, based on their current amount outstanding, provided the total allocation to an individual issuer does not exceed 2%. The Bank of America Merrill Lynch Euro High Yield Constrained Index contains all securities in The BofA Merrill Lynch Euro High Yield Index but caps issuer exposure at 3%.Index constituents are capitalization-weighted, based on their current amount outstanding, provided the total allocation to an individual issuer does not exceed 3%. It is not possible to invest directly in an index. Muzinich & Co. is a registered investment adviser. The Muzinich Mutual Funds are distributed by Quasar, LLC. 4 Muzinich Credit Opportunities Fund SECTOR ALLOCATION at December 31, 2014 (Unaudited) Sector Allocation % of Net Assets Healthcare 9.8% Energy 9.2% Technology 5.2% Cable/Satellite TV 5.1% Banking 4.4% Broadcasting 3.2% Diversified Financial Services 3.0% Automotive & Auto Parts 2.9% Telecommunications 2.6% Containers 2.3% Metals/Mining 2.0% Food & Drug Retail 1.6% Leisure 1.3% Insurance 1.3% Food/Beverage/Tobacco 1.1% Services 1.0% Utilities 1.0% Hotels 1.0% Paper 1.0% U.S. Government Notes 1.0% Restaurants 0.9% Diversified Media 0.8% Consumer Products* 0.0% Cash & Equivalents** 38.3% Total 100.0% * Less than 0.1% of Net Assets ** Represents cash, short-term securities and other assets in excess of liabilities. 5 Muzinich Credit Opportunities Fund HISTORICAL PERFORMANCE – SUPRA INSTITUTIONAL CLASS Value of $100,000* vs. Bank of America Merrill Lynch Global Corporate & High Yield Index (GI00) (Unaudited) Since Ending Annualized returns for the periods ended Inception Value December 31, 2014 1 Year (1/3/2013) (12/31/2014)* Muzinich Credit Opportunities Fund (Supra Institutional) 3.17% 5.68% Bank of America Merrill Lynch Global Corporate & High Yield Index (GI00) 6.75% 4.10% This chart illustrates the performance of a hypothetical $100,000* investment made on January 3, 2013, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. *In thousands. 6 Muzinich Credit Opportunities Fund HISTORICAL PERFORMANCE – INSTITUTIONAL CLASS Value of $1,000,000 vs. Bank of America Merrill Lynch Global Corporate & High Yield Index (GI00) (Unaudited) Since Ending Returns for the period Inception Value ended December 31, 2014 (10/15/2014) (12/31/2014) Muzinich Credit Opportunities Fund (Institutional) 0.12% Bank of America Merrill Lynch Global Corporate & High Yield Index (GI00) 0.08% This chart illustrates the performance of a hypothetical $1,000,000 investment made on October 15, 2014, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. 7 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at December 31, 2014 Principal Amount† Value CORPORATE BONDS: 56.0% Automotive & Auto Parts: 2.9% General Motors Co. 4.000%, 4/1/25 $ General Motors Financial Co., Inc. 4.375%, 9/25/21 Schaeffler Holding Finance B.V. EUR 100,000 6.875%, 8/15/18 Banking: 4.4% Ally Financial, Inc. 5.500%, 2/15/17 6.250%, 12/1/17 8.000%, 3/15/20 8.000%, 11/1/31 Broadcasting: 3.2% Crown Media Holdings, Inc. 10.500%, 7/15/19 Sirius Xm Radio, Inc. 5.250%, 8/15/221 Cable/Satellite TV: 5.1% CCO Holdings LLC/ CCO Holdings Capital Corp. 7.250%, 10/30/17 Harron Communications LP/Harron Finance 9.125%, 4/1/201 VTR Finance B.V. 6.875%, 1/15/241 Containers: 2.3% Ball Corp. 5.000%, 3/15/22 Crown Americas LLC/Cap Corp IV 4.500%, 1/15/23 Sealed Air Corp. 6.500%, 12/1/201 8.375%, 9/15/211 5.125%, 12/1/241 Diversified Financial Services: 3.0% China Cinda Finance Ltd. 4.000%, 5/14/19 International Lease Finance Corp. 8.750%, 3/15/172 Diversified Media: 0.8% Belo Corp. 7.250%, 9/15/27 Viacom, Inc. 2.750%, 12/15/19 4.850%, 12/15/34 Energy: 9.2% Cores EUR 300,000 2.500%, 10/16/24 Delek & Avner Tamar Bond Ltd. 3.839%, 12/30/18 El Paso Energy Corp. 7.750%, 1/15/32 Plains All American Pipeline LP 3.600%, 11/1/24 Southern Star Central Corp. 5.125%, 7/15/221 Food & Drug Retail: 1.6% CVS Health Corp. 2.250%, 8/12/19 The accompanying notes are an integral part of these financial statements. 8 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Continued) Principal Amount† Value CORPORATE BONDS: 56.0% (Continued) Food & Drug Retail: 1.6% (Continued) Walgreens Boots Alliance, Inc. 3.300%, 11/18/21 $ Food/Beverage/Tobacco: 1.1% Campofrio Food Group S.A. EUR 50,000 8.250%, 10/31/16 Constellation Brands, Inc. 4.750%, 11/15/24 Healthcare: 9.4% Anthem, Inc. 2.250%, 8/15/19 Becton Dickinson & Co. 1.800%, 12/15/17 2.675%, 12/15/19 3.734%, 12/15/24 Fresenius Medical Care II 4.125%, 10/15/201 4.750%, 10/15/241 Fresenius US Finance II 4.250%, 2/1/211 HCA, Inc. 6.500%, 2/15/20 5.250%, 4/15/25 Medtronic, Inc. 3.500%, 3/15/251 Tenet Healthcare Corp. 6.250%, 11/1/18 Unitedhealth Group, Inc. 2.875%, 12/15/21 Insurance: 1.3% TIAA Asset Management Finance Co. LLC 2.950%, 11/1/191 4.125%, 11/1/241 Metals/Mining: 2.0% Alcoa, Inc. 5.400%, 4/15/21 5.125%, 10/1/24 Aleris International, Inc. 7.625%, 2/15/18 Paper: 1.0% International Paper Co. 3.650%, 6/15/24 Sappi Papier Holdings GmbH 8.375%, 6/15/191 Restaurants: 0.9% 1011778 B.C./ New Red Finance 6.000%, 4/1/221 Technology: 4.2% Alibaba Group Holding Ltd. 1.625%, 11/28/171 3.600%, 11/28/241 Procter & Gamble Co. 1.900%, 11/1/19 VeriSign, Inc. 4.625%, 5/1/23 The accompanying notes are an integral part of these financial statements. 9 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Continued) Principal Amount† Value CORPORATE BONDS: 56.0% (Continued) Telecommunications: 2.6% Sunrise Communications International S.A. EUR 100,000 4.829%, 12/31/172 $ Telesat CANADA / Telesat LLC 6.000%, 5/15/171 Utilities: 1.0% Dominion Gas Holdings LLC 2.500%, 12/15/19 3.600%, 12/15/24 Indiantown Cogeneration LP 9.770%, 12/15/20 Israel Electric Corp. Ltd. 6.700%, 2/10/17 Mirant Mid-Atlantic Series B Pass Through Trust 9.125%, 6/30/17 NSG Holdings LLC/NSG Holdings, Inc. 7.750%, 12/15/251 TOTAL CORPORATE BONDS (Cost $55,737,023) BANK LOANS: 4.7% Consumer Products: 0.0% Jarden Corp., 2.919%, 9/30/202 Healthcare: 0.4% Valeant TLE, 3.500%, 8/5/202 Hotels: 1.0% Hilton Worldwide, 3.500%, 10/26/202 Leisure: 1.3% Activision Blizzard, Inc., 3.250%, 10/13/202 Services: 1.0% AECOM Technology Corp., 3.750%, 10/15/212 Technology: 1.0% Dell, Inc., 4.500%, 4/29/202 TOTAL BANK LOANS (Cost $4,646,397) U.S. GOVERNMENT NOTES: 1.0% United States Treasury Note 2.250%, 11/15/24 TOTAL U.S. GOVERNMENT NOTES (Cost $1,003,271) The accompanying notes are an integral part of these financial statements. 10 Muzinich Credit Opportunities Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Continued) Principal Amount† Value SHORT-TERM INVESTMENTS: 31.5% United States Treasury Bills 0.008%, 1/15/153 $ 0.005%, 2/12/153 0.012%, 2/19/153 0.003%, 2/26/153 0.015%, 3/5/153 TOTAL SHORT-TERM INVESTMENTS (Cost $31,499,730) TOTAL INVESTMENTS IN SECURITIES: 93.2% (Cost $92,886,421) Other Assets in Excess of Liabilities: 6.8% TOTAL NET ASSETS: 100.0% $ † In U.S. Dollars unless otherwise indicated. EUR – Euro 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At December 31, 2014, the value of these securities amounted to $16,434,317 or 16.4% of net assets. 2 Variable rate security; rate shown is the rate in effect on December 31, 2014. 3 Coupon represents the yield to maturity from the purchase price. SCHEDULE OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS The Fund had the following forward foreign currency contracts outstanding with the Bank of New York. U.S. Dollar U.S. Dollar Currency Value at Currency Value at Unrealized Settlement to be December 31, to be December 31, Appreciation Date Delivered Received (Depreciation) 3/23/15 EUR $ 3/23/15 GBP $ GBP – Great Britain Pound The accompanying notes are an integral part of these financial statements. 11 Muzinich Credit Opportunities Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2014 ASSETS Investments in securities, at value (Cost $92,886,421) (Note 2) $ Cash Foreign currency, at value (Cost $1,682,951) Unrealized gain on forward foreign currency exchange contracts Receivables: Fund shares sold Investment securities sold Interest receivable Prepaid expenses Total assets LIABILITIES Payables: Fund shares purchased Investment securities purchased Investment advisory fees, net Distribution to shareholders Fund accounting fees Administration fees Term loan fees 19 Transfer agent fees Chief Compliance Officer fees Custody fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation (depreciation) on: Investments Foreign currency ) Forward foreign currency exchange contracts Foreign currency translation ) Net assets $ Supra Institutional Class Net assets $ Shares of beneficial interest issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ Institutional Class Net assets $ Shares of beneficial interest issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 12 Muzinich Credit Opportunities Fund STATEMENT OF OPERATIONS For the Year Ended December 31, 2014 INVESTMENT INCOME Interest $ Total investment income EXPENSES (NOTE 3) Investment advisory fees Fund accounting fees Administration fees Registration fees Transfer agent fees Audit fees Custody fees Miscellaneous expense Legal fees Chief Compliance Officer fees Reports to shareholders Trustee fees Insurance expense Service fees – Institutional Class Total expenses Less: fees waived and expenses absorbed ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) Realized gain (loss) on: Investments ) Foreign currency ) Forward foreign currency exchange contracts Foreign currency translation ) Net realized loss ) Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency ) Forward foreign currency exchange contracts Foreign currency translation ) Net unrealized depreciation ) Net realized and unrealized loss ) Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 13 Muzinich Credit Opportunities Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended December 31, December 31, 2013* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments, foreign currency, forward foreign currency exchange contracts and foreign currency translation ) Change in net unrealized appreciation (depreciation) on investments, foreign currency, forward foreign currency exchange contracts and foreign currency translation ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Institutional Class ) — Supra Institutional Class ) ) From net realized gain Institutional Class ) — Supra Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares – Institutional Class(a) — Net increase in net assets derived from net change in outstanding shares – Supra Institutional Class(c) Total increase in net assets NET ASSETS Beginning of year/period — End of year/period $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 14 Muzinich Credit Opportunities Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions for Institutional Class shares are as follows: Period Ended Period Ended December 31, 2014^ December 31, 2013^ Shares Value Shares Value Shares sold $ — $ — Shares issued in reinvestment of distributions — — Shares redeemed(b) (5
